J-S96013-16

                                   2017 PA Super 53



JEFFREY P. GRIMM,                                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

UNIVERSAL MEDICAL SERVICES, INC.
AND RODERICK K. REEDER, CFO,

                            Appellants                No. 591 WDA 2016


                 Appeal from the Order Entered March 24, 2016
                In the Court of Common Pleas of Beaver County
                       Civil Division at No(s): 10815-2014


BEFORE: BENDER, P.J.E., BOWES, J., and SOLANO, J.

OPINION BY BENDER, P.J.E.:                             FILED March 1, 2017

        Appellants, Universal Medical Services, Inc. and Roderick K. Reeder,

CFO, appeal from the trial court’s March 24, 2016 order granting Appellee’s,

Jeffrey P. Grimm, request for attorneys’ fees. In this appeal raising an issue

of first impression, we must consider the interplay between the Pennsylvania

Wage Payment and Collection Law (referred to herein as “WPCL”)1 and

Pennsylvania Rule of Civil Procedure 1311.1, which allows a plaintiff to limit

the maximum amount of damages recoverable to $25,000.00 in exchange




____________________________________________


1
    43 P.S. § 260.1, et seq.
J-S96013-16



for relaxed requirements in admitting certain documentary evidence at a de

novo trial following compulsory arbitration. After close review, we affirm.2

       The trial court stated the factual background and procedural history of

this case as follows:
             This is a two-count action brought by [Appellee], Jeffrey P.
       Grimm, against [Appellants], Universal Medical Services, Inc.
       (hereinafter “Universal”) and Roderick K. Reeder, CFO. In Count
       I, [Appellee] asserted a breach of contract action against
       [Appellant] Universal … for failure to reimburse [Appellee] for
       business expenses and in Count II, [Appellee] asserted a [WPCL]
       claim against both [Appellants] on the same basis. The matter
       proceeded through compulsory arbitration before an arbitration
       panel of this [c]ourt, with an award in favor of [Appellants].

             [Appellee] appealed that arbitration award to the [c]ourt
       and filed an election to limit monetary recovery to $25,000
       pursuant to Pa.R.Civ.P. 1311.1.        A jury trial was held
       commencing on Monday, January 18, 2016, resulting in a verdict
       in favor of [Appellee] and against [Appellant] [] Universal, with
       regard to both counts on January 20, 2016. The jury found in
       favor of [Appellant], Roderick K. Reeder, with regard to Count II
____________________________________________


2
   Before delving into the merits of this appeal, we acknowledge that
Appellants failed to file a reproduced record pursuant to Pennsylvania Rules
of Appellate Procedure 2101 and 2188. See Pa.R.A.P. 2101 (“[R]eproduced
records shall conform in all material respects with the requirements of these
rules … and, if the defects are in the brief or reproduced record of the
appellant and are substantial, the appeal or other matter may be quashed or
dismissed.”); Pa.R.A.P. 2188 (“If an appellant fails to file his designation of
reproduced record, brief or any required reproduced record within the time
prescribed by these rules, or within the time as extended, an appellee may
move for dismissal of the matter.”). Although Appellee argues that this
appeal should be quashed on this basis — and we admonish Appellants for
their noncompliance with the Rules — their failure to file a reproduced record
does not “preclude our ability to properly evaluate and address the
substantive arguments advanced by the parties.” Hagel v. United Lawn
Mower Sales & Service, Inc., 653 A.2d 17, 19 (Pa. Super. 1995). We
therefore decline to quash this appeal.



                                           -2-
J-S96013-16


     ([WPCL]). The jury awarded damages to [Appellee] in the
     amount of $11,683.92[,] and found that [Appellant Universal]
     acted in bad faith in denying the reimbursement. Accordingly,
     the [c]ourt added 25%, or $2,920.98, to the jury award,
     bringing the total award to $14,604.90.

            [Appellee] requested attorney[s’] fees and costs, and this
     [c]ourt scheduled a hearing on that matter on March 3, 2016.
     At the hearing, [Appellee] presented evidence regarding his
     claim for attorney[s’] fees and costs, and counsel for both
     parties argued certain matters to the [c]ourt, including an issue
     of first impression. For the reasons specified below, this [c]ourt
     granted [Appellee’s] claim for attorney[s’] fees.

           As stated above, [Appellee] made claims for both breach
     of contract and [a] violation of the [WPCL]. The essence of the
     claims is that [Appellee] permitted use of his credit card by an
     employee working for [Appellant] Universal. [Appellee] was the
     chief executive officer of [Appellant] Universal and left his
     employment with Universal in dispute. The evidence at trial
     revealed that Universal had an employee by the name of Bill
     Dunford. Universal had an account with a corporate customer by
     the name of Welsh Allen. Dunford worked on this account and
     was required to travel to service the account. Dunford could not
     meet the financial requirements of the travel on his own, and
     [Appellee] arranged for Dunford to have access to his
     ([Appellee’s]) credit card for use on these business trips.

           [Appellee] submitted the expenses on the credit card for
     reimbursement by [Appellant] Universal, and the expenses were
     paid for a period of time. [Appellee] claimed that he was not
     fully reimbursed for the expenses and made claim for the
     outstanding balance due.

           [Appellant Universal] contended that many of the
     expenses were Dunford’s personal expenses and that [Appellee]
     had been fully reimbursed for all business expenses claimed.
     The factual dispute was submitted to the jury based upon the
     evidence at trial. As stated above, the jury found in favor of
     [Appellee] and against [Appellant] Universal on both counts in
     the amount of $11,683.92. Since the jury determined that
     [Appellant] Universal acted in bad faith, the [c]ourt awarded
     $2,920.98 in liquidated damages (25% of the verdict), pursuant
     to 43 P.S. § 260.10, bringing the total award to $14,604.90.



                                   -3-
J-S96013-16


             Also, as noted above, [Appellee] appealed the arbitration
       award against him pursuant to Pa.R.Civ.P. 1311.1, which
       included an election to limit monetary recovery to $25,000. At
       the hearing on March 3, 2016, [Appellee] presented evidence
       showing $25,946.25 for attorney[s’] fees, including an amount
       for preparation for the hearing on March 3, 2016[,] and costs,
       such as attorney travel expenses, filing fees, etc., in the amount
       of $2,529.51. The total claimed for attorney[s’] fees and costs is
       $28,475.76, which brings the total amount claimed between the
       jury verdict, the addition of liquidated damages and attorney[s’]
       fees and costs to $43,080.66, and which exceeds the $25,000
       monetary limit provided for as a cap in Pa.R.Civ.P. 1311.1. This
       presents the [c]ourt with the issue[] of whether attorney[s’] fees
       can be awarded in the amount claimed in excess of the Rule
       1311.1 cap….

Trial Court Opinion (TCO), 3/24/2016, at 1-3 (internal headings omitted).3

       In disposing of the issue regarding whether Appellee may receive

attorneys’ fees in excess of Rule 1311.1’s cap, the trial court acknowledged

that “[t]his is an issue of first impression in Pennsylvania, and the [c]ourt

could not find any case law or statutory authority addressing this issue

under the [WPCL].” Id. at 4. Nevertheless, after carefully considering and


____________________________________________


3
  We note that the trial court did not issue a designated Pa.R.A.P. 1925(a)
opinion, but instead relied on its thorough memorandum opinion, dated
March 24, 2016, which was issued in conjunction with the order granting
Appellee’s request for attorneys’ fees See Trial Court Order, 5/25/2016
(explaining that it did not “issue any further [o]pinion with regard to the
Statement of Errors Complained of on Appeal because the [c]ourt believes it
has adequately addressed the issues raised in [Appellants’] Statement of
Errors on pages 4 through 6 of its [m]emorandum [o]pinion issued on March
24, 2016 in this case”).        See also Pa.R.A.P. 1925(a)(1) (“Except as
otherwise prescribed by this rule, upon receipt of the notice of appeal, the
judge who entered the order giving rise to the notice of appeal, if the
reasons for the order do not already appear of record, shall forthwith file of
record at least a brief opinion of the reasons for the order….”).



                                           -4-
J-S96013-16



comparing relevant case law, the trial court determined that it was

compelled to award attorneys’ fees to a prevailing plaintiff under the WPCL,

even though it caused Appellee’s total award to surpass the $25,000

monetary limit set forth in Rule 1311.1. See id. at 6.

      In their appeal to this Court, Appellants raise the following issue for

our review:

      Whether it is error for a trial court to mold a jury verdict to add
      attorney[s’] fees to an award for wages under the [WPCL] and
      thus increase the total verdict in excess of $25,000 following
      [Appellee’s] election to proceed at trial under [Pa.R.C.P.]
      1311.1?

Appellants’ Brief at 9 (formatting omitted).

      Initially, to the extent we must interpret Rule 1311.1, we note that

“[b]ecause    questions concerning interpretation of the             Rules of Civil

Procedure     raise   questions    of   law,   we   are   not   constrained   by   the

determination of the trial court; our standard of review is de novo.” LaRue

v. McGuire, 885 A.2d 549, 553 (Pa. Super. 2005) (citation, emphasis, and

quotation marks omitted).         Similarly, to the extent we must interpret the

WPCL, we acknowledge that, “[a]s the proper interpretation of a statute is a

pure question of law, our standard of review is de novo and our scope of

review is plenary.” Meyer v. Community College of Beaver County, 93

A.3d 806, 813 (Pa. 2014) (citation omitted).

      In the case sub judice, Appellants argue that “[a] plaintiff may take

full advantage of the statutory damages available under the WPCL if he so

chooses[;]” however, “once that same plaintiff elects to take advantage of a

                                         -5-
J-S96013-16



procedural rule allowing him to forego the authentication of documentary

evidence in exchange for a limit on his total award, [] he cannot add a

legislative remedy that would result in an award in excess of his own

voluntarily imposed cap.”         Appellants’ Brief at 18.   Moreover, Appellants

assert that allowing an award in excess of the cap in the case at bar “would

give effect to an act of the legislature that is wholly inconsistent with the

rules promulgated by the Pennsylvania Supreme Court.” See id. at 10.4 We

disagree.

       Rule 1311.1 provides, in part, the following:

       (a) The plaintiff may elect a limit of $25,000.00 as the
       maximum amount of damages recoverable upon the trial
       of an appeal from the award of arbitrators. The election
       shall be filed and served upon every other party at least thirty
       days from the date the appeal is first listed for trial. The election
       may be withdrawn at any time by agreement of the parties. If
       the parties cannot agree, upon plaintiff's motion to withdraw the
       election, the court may grant the withdrawal of the election upon
       good cause shown.

       (b) If the plaintiff has filed and served an election as
       provided in subdivision (a), any party may offer at trial


____________________________________________


4
  Appellants argue that, “the WPCL is a creation of the legislature, and in
accordance with Pa.R.C.P. 133[, ] this provision must be suspended because
it is inconsistent with Rule 1311.1.” Appellants’ Brief at 18. See also
Pa.R.C.P. 133 (“All laws shall be suspended to the extent that they are
inconsistent with rules prescribed under the Constitution of 1968.”).
Although Appellants point to this authority, they do not coherently elaborate
on it and, in any event, we do not conclude that the WPCL and Rule 1311.1
are inconsistent, as discussed infra.




                                           -6-
J-S96013-16


       the documents set forth in Rule 1305(b)(1).[5]                 The
       documents offered shall be admitted if the party offering them
       has provided written notice to every other party of the intention
       to offer the documents at trial at least twenty days from the date
       the appeal is first listed for trial. The written notice shall be
       accompanied by a copy of each document to be offered.

       (c) A document which is received into evidence under subdivision
       (b) may be used for only those purposes which would be
       permissible if the person whose testimony is waived by this rule
       were present and testifying at the hearing. The court shall
       disregard any portion of a document so received that would be
       inadmissible if the person whose testimony is waived by this rule
       were testifying in person.

       (d) Any other party may subpoena the person whose testimony
       is waived by this rule to appear at or serve upon a party a notice
       to attend the trial and any adverse party may cross-examine the
       person as to the document as if the person were a witness for
       the party offering the document.          The party issuing the
       subpoena shall pay the usual and customary fees and costs of
       the person subpoenaed to testify, including a usual and
       customary expert witness fee if applicable.

          (1) If another party subpoenas or otherwise arranges for
          the attendance at trial of the person whose testimony is
____________________________________________


5
  Rule 1305(b)(1) delineates documents that shall be admitted into evidence
at arbitration hearings if at least twenty days’ notice of the intention to offer
them, along with copies of all documents, are given to every other party.
See Pa.R.C.P. 1305(b)(1). Specifically, it “relaxes the rules of evidence as
to the introduction of certain types of written evidence[,]” by making it
unnecessary to produce a witness to identify or authenticate certain
documents, including, inter alia, bills or other documents evidencing charges
incurred. See Pa.R.C.P. 1305, Comment; see also Pa.R.C.P. 1305(b)(1).
In other words, “[t]he document will speak for itself as to its authenticity,
subject of course to objection to its relevance or any other objection to its
admissibility other than authenticity….” Pa.R.C.P. 1305, Comment. Further,
while we share this information in order to provide context for interpreting
Rule 1311.1, we note that “[t]his Court previously has relied on the
Comment to Rule 1305 to decide an issue under Rule 1311.1, given the
substantive similarity between the two rules.”            CreditOne, LLC v.
Schofield, 131 A.3d 75, 78 (Pa. Super. 2016) (citation omitted).



                                           -7-
J-S96013-16


         waived by this rule, the document may be presented to the
         judge or jury as direct examination as if the person has
         not been subpoenaed by another person, or the plaintiff
         may conduct a direct examination of the witness.

         (2) Any party, or the person subpoenaed, may require that
         the testimony be given by deposition pursuant to Pa.R.C.P.
         4020(a)(5). The party issuing the subpoena shall pay the
         witness's usual and customary fee for such testimony.

Pa.R.C.P. 1311.1(a)-(d) (emphasis added).

      The core of the parties’ dispute is over the meaning of the term

“damages recoverable” in Rule 1311.1(a), and whether it encompasses

attorneys’ fees under the WPCL, particularly given how our courts have

treated awards of attorneys’ fees under that statute.                Preliminarily,

Appellants do not argue that, nor cite to any authority where, attorneys’ fees

under the WPCL have been characterized as damages.                   Nevertheless,

Appellants contend that “damages recoverable” encompasses “the total

award in the present case, inclusive of wages, statutory liquidated damages,

and   attorney[s’]   fees,”   which   “cannot   exceed   a   total   of   $25,000.”

Appellants’ Brief at 16 (footnote omitted).      Appellee, on the other hand,

asserts that “attorney[s’] fees under the [WPCL] are not ‘damages

recoverable,’ but payments in addition to the jury award in order to make

[Appellee] whole.” See Appellee’s Brief at 12.




                                       -8-
J-S96013-16



        Because of the ambiguity regarding the meaning of this term, we

consider the impetus behind Rule 1311.1.6           This Court has previously

discussed the purpose of Rule 1311.1, explaining:

              Rule 1311.1, addressing introduction of evidence on appeal
        from the award of arbitrators, contributes to the overall goal of
        compulsory arbitration by reducing the time and costs associated
        with calling witnesses to authenticate documents that are
        introduced into evidence at the trial de novo. In exchange for
        this cost-saving benefit, plaintiff agrees to limit damages to
        [$25,000], regardless of the jury's verdict in his or her favor.

CreditOne, LLC, 131 A.3d at 78 (citation and footnote omitted; brackets in

original). We have also observed that, “[a]lthough Rule 1311.1 is a shortcut

that can speed up trials—and prevent defendants from forcing plaintiffs to

spend a great deal of money on expert testimony in minor cases to

essentially preclude the appeal—it is not designed to eliminate a plaintiff's

right to adequate compensation.” Dolan v. Fissell, 973 A.2d 1009, 1013

(Pa. Super. 2009) (holding that there was no abuse of discretion or error in

____________________________________________


6
    We are guided by Pa.R.C.P. 127, which provides in relevant part:
        (c) When the words of a rule are not explicit, the intention of the
        Supreme Court may be ascertained by considering, among other
        matters (1) the occasion and necessity for the rule; (2) the
        circumstances under which it was promulgated; (3) the mischief
        to be remedied; (4) the object to be attained; (5) the prior
        practice, if any, including other rules and Acts of Assembly upon
        the same or similar subjects; (6) the consequences of a
        particular interpretation; (7) the contemporaneous history of the
        rule; and (8) the practice followed under the rule.

See Pa.R.C.P. 127(c).




                                           -9-
J-S96013-16



allowing a plaintiff to withdraw a Rule 1311.1 stipulation).            See also

Kopytin v. Aschinger, 947 A.2d 739, 750 (Pa. Super. 2008) (Klein, J.,

concurring) (explaining that “[t]he purpose of the rule seems to be

preventing the defense in a minor case from making it so expensive for the

plaintiff to try the case … that he or she would succumb to a low-ball

offer[,]” and that “[b]efore the rule, the very act of taking an appeal, while

perfectly proper, could provide unfair leverage to the defense. Rule 1311.1

helps remove that leverage”).

        Although the application of Rule 1311.1’s damages cap has never been

considered by this Court within the context of attorneys’ fees under the

WPCL, the trial court relied on other appellate court cases where additional

damages — namely delay damages under Pa.R.C.P. 2387 — were permitted

even though they caused the total award to exceed an existing cap on

compensatory damages. In its analysis, the trial court aptly explained:

____________________________________________


7
    Rule 238 provides, in relevant part, the following:
        (a)(1) At the request of the plaintiff in a civil action seeking
        monetary relief for bodily injury, death or property damage,
        damages for delay shall be added to the amount of
        compensatory damages awarded against each defendant or
        additional defendant found to be liable to the plaintiff in the
        verdict of a jury, in the decision of the court in a nonjury trial or
        in the award of arbitrators appointed under section 7361 of the
        Judicial Code, 42 Pa.C.S. § 7361, and shall become part of the
        verdict, decision or award.

See Pa.R.C.P. 238(a)(1).




                                          - 10 -
J-S96013-16


             An analogous situation was presented in Allen v.
     Mellinger, 567 Pa. 1, 784 A.2d 762 ([Pa.] 2001). In that case,
     the Pennsylvania Supreme Court was confronted with the issue
     of the interplay between delay damages in cases involving bodily
     injury, death or property damage under Pa.R.Civ.P. 238 and the
     statutory cap of $250,000 when the Commonwealth is a
     defendant in a bodily injury claim under 42 Pa.C.S.[] § 8528(b).
     As then Justice, later Chief Justice, Cappy stated in a concurring
     and dissenting Opinion in Allen, “Rule 238 seeks to encourage
     settlement and achieve a prompt disposition of cases so as to
     unclutter the [c]ourt[s’] dockets.      The Rule also serves to
     compensate a plaintiff for the delay in receiving funds rightly due
     to him, but which remain in the defendant’s hands during the
     litigation process.” [Allen,] 567 Pa. at 19, 784 A.2d at 772-
     []73. Justice Cappy went on to state that “in essence, Rule 238
     delay damages are ‘an extension of the compensatory damages
     necessary to make a plaintiff whole.’” Id. at 19, 784 A.2d at
     773, quoting Colodonat[o] v. Consolidated Rai[l] Corp., 504
     Pa. 80, 87, 470 A.2d 475, 479 (1983).

           Relying upon Justice Cappy’s analysis in Allen, the
     Pennsylvania Superior Court addressed the issue of whether
     delay damages may be added to an award and thereby cause
     the total amount recovered by the plaintiff to exceed the limit
     provided for in Rule 1311.1 in LaRue…. The Superior Court held
     that the total amount of delay damages may be added to the
     damage award even if the amount exceeds the Rule 1311.1 limit
     citing the policy concerns behind Rule 238 damages.
     Specifically, at page[s] 555-[]56 of the LaRue Opinion, the
     Superior Court stated:

        In fact, Rule 238, which the Supreme Court promulgated
        to encourage settlement of disputes, and Rule 1311.1,
        which that [C]ourt adopted to expedite less expensive
        resolution of disputes, both address some of the same
        policy concerns; reducing time-and-expense consuming
        litigation[] that siphons off scarce judicial resources and
        drains plaintiffs’ pockets. Just as neither the Sovereign
        Immunity Act nor the Compulsory Arbitration Act
        eliminates the risk of delay damages, so too, Rule 1311.1
        does not shield a defendant from the consequences of his
        or her failure to consider settling the case.

TCO at 4-5 (quoting LaRue, 885 A.2d at 555-56; original brackets omitted).


                                   - 11 -
J-S96013-16



     Most significant to the matter at hand, this Court in LaRue

emphasized that Rule 1311.1 does not eliminate the policy concerns

motivating Rule 238, and determined that delay damages may be awarded

even if they cause the total award to exceed Rule 1311.1’s cap.         See

LaRue, 885 A.2d at 554-56. Guided by this authority, the trial court in the

case at bar determined that “[t]he same type of policy concerns exist under

the [WPCL.]” TCO at 5. It concluded that “like the decisions in Allen and

LaRue cited above, a prevailing plaintiff in a [WPCL] claim must be made

whole and not be required to expend his or her award to pay his or her

attorney.”   Id. at 6.   Indeed, our review of pertinent authority regarding

attorneys’ fees under the WPCL supports this conclusion.

     This Court has previously explained that “Pennsylvania enacted the

WPCL to provide a vehicle for employees to enforce payment of their wages

and compensation held by their employers.” Hartman v. Baker, 766 A.2d

347, 352 (Pa. Super. 2000) (citation omitted). “The underlying purpose of

the WPCL is to remove some of the obstacles employees face in litigation by

providing them with a statutory remedy when an employer breaches its

contractual obligation to pay wages.”   Id. (citation and brackets omitted).

Further, “[t]he WPCL does not create an employee’s substantive right to

compensation; rather, it only establishes an employee’s right to enforce

payment of wages and compensation to which an employee is otherwise

entitled by the terms of an agreement.” Id. (citation omitted).




                                    - 12 -
J-S96013-16



       Regarding attorneys’ fees, the WPCL sets forth that “[t]he court in any

action brought under this section shall, in addition to any judgment

awarded to the plaintiff or plaintiffs, allow costs for reasonable

attorneys’ fees of any nature to be paid by the defendant.”           43 P.S. §

260.9a(f) (emphasis added).8            Our Supreme Court has interpreted this

provision to mean that “an award of attorneys’ fees to a prevailing employee

in an action brought under the [WPCL] is mandatory.” Oberneder v. Link

Computer Corp., 696 A.2d 148, 151 (Pa. 1997) (emphasis added).               We

have stated that “the primary goal of the WPCL is to make whole again,

employees whose wages were wrongfully withheld by their employers.”

Voracek v. Crown Castle USA Inc., 907 A.2d 1105, 1109 (Pa. Super.

2006) (citation omitted; emphasis added).          Consequently, “to ensure that

employees who are successful in their actions against an employer are made

whole again, the statute mandates an award of attorneys’ fees in

addition to any judgment awarded to a plaintiff.”                  Id. (citations

omitted; emphasis added).          We have elaborated on the logic behind this

mandate, explaining:

       This interpretation is consistent with the general import of the
       statute, and goes to the very “essence” of its goal of making an
____________________________________________


8
  We point out that this language is similar to the language of Rule 238,
supra. See Pa.R.C.P. 238 (“At the request of the plaintiff in a civil action
seeking monetary relief for bodily injury, death or property damage,
damages for delay shall be added to the amount of compensatory
damages….”) (emphasis added).



                                          - 13 -
J-S96013-16


       employee whole again. Otherwise, employees who are unjustly
       deprived of their wages by their employers, may be deterred
       from filing suit because of burdensome legal costs. Similarly,
       employees who do file suit and are successful, would be
       subjected to payment of a substantial part of their award (which
       represents earned compensation) as attorneys’ fees. This would
       clearly undermine the intent of the statute[,] because employees
       who are unable to retain their wages will not be made whole.
       Without an award of attorneys’ fees[,] the end result would be
       only a partial recovery under the statute.

Ambrose v. Citizens Nat. Bank of Evans City, 5 A.3d 413, 420-21 (Pa.

Super. 2010) (quoting Oberneder v. Link Computer Corp., 674 A.2d 720,

722 (Pa. Super. 1996), aff’d 696 A.2d 148 (Pa. 1997)).9         We additionally

acknowledge that in determining the amount of attorneys’ fees to be

awarded to a prevailing plaintiff under the WPCL, “the amount of

compensatory damages is one of several considerations when assessing the

reasonableness of an attorneys’ fee request….” Ambrose, 5 A.3d at 418.

       In distinguishing LaRue, Appellants claim that “[w]hile Rule 238

damages are an extension of the compensatory damages necessary to make

the plaintiff whole, Appellants submit that the addition of attorneys’ fees

under the [WPCL] serves no such purpose.”          Appellants’ Brief at 17.   We

must disagree based on the language of 43 P.S. § 260.9a(f) and the myriad

of cases interpreting the WPCL, discussed supra. It is clear that the award

____________________________________________


9
  See also Voracek, 907 A.2d at 1109 (“The award [of attorneys’ fees]
clearly supports the purpose of the WPCL; namely, permitting [the a]ppellee
to collect the severance payment which he was owed without causing him to
incur the costs associated with the collection.”).




                                          - 14 -
J-S96013-16



of attorneys’ fees under the WPCL accomplishes the purpose of making a

plaintiff whole, just like the delay damages in Allen and LaRue.       We are

also not persuaded by Appellants’ other attempts to distinguish an award of

attorneys’ fees from delay damages.10

       Further, we do not believe Rule 1311.1 and the WPCL are “wholly

inconsistent,” as Appellants insist. As discussed above, Rule 1311.1 seeks

to “reduc[e] time-and-expense-consuming litigation that siphons off judicial
____________________________________________


10
   Appellants claim that, “the award of attorneys’ fees in excess of the Rule
1311.1 cap in the present case would neither serve to reduce the time and
cost in calling witnesses, nor would it compensate a plaintiff for the delay in
receiving funds otherwise due [to] him [or her].” Appellants’ Brief at 17.
Specifically, they state that, “[t]he advance calculation of an additional
award of delay damages can be utilized by a defendant in evaluating
settlement[,]” whereas Appellants here “had no advance knowledge of what
[Appellee’s] claim for attorney[s’] fees would ultimately be. Thus, they
could not have considered the amount of legal fees in deciding whether to
settle or proceed to trial.”        Id. at 17-18.    We find this argument
unconvincing and underdeveloped. Although Appellants may not have had
advance knowledge of the specific amount of attorneys’ fees sought by
Appellee, Appellants knew, or should have known, that the WPCL mandates
that prevailing plaintiffs receive reasonable attorneys’ fees from defendants.
Further, the trial court determined that the attorneys’ fees and costs
requested by Appellee were reasonable, noting that “this was a heavily
contested matter and [Appellee’s] counsel testified that settlement of this
claim was not possible because there were other claims attendant to it that
are still pending, and [Appellants] wanted and desired a global settlement of
all claims, of which this claim was only one.” TCO at 8.
       Additionally, Appellants argue that, “unlike Rule 238 damages[,] the
Rule 1311.1 election is a unilateral one made by the plaintiff. It is the
plaintiff’s own choice, and thus the plaintiff should remain bound by it.”
Appellants’ Brief at 18. Appellants, however, overlook that the plaintiff in
LaRue was not foreclosed from receiving delay damages in excess of Rule
1311.1’s limit, even though he also agreed to limit the amount of damages
he could receive. See LaRue, 885 A.2d at 551-52.



                                          - 15 -
J-S96013-16



resources and drains plaintiffs’ pockets.” See TCO 4-5 (quoting LaRue, 885

A.2d at 555). In comparison, the WPCL provides a vehicle for plaintiffs to

enforce payment of their wages and compensation, without requiring

prevailing plaintiffs to expend their recovery on the costs incurred through

their collection efforts.      See Ambrose, supra.    In this way, both Rule

1311.1 and the WPCL aim to make litigation more accessible and affordable

to aggrieved litigants, particularly those with meritorious claims. 11   In this

case, we believe we are promoting this overarching policy by interpreting

“damages recoverable” in Rule 1311.1(a) to exclude attorneys’ fees under

the WPCL. Therefore, given the arguments advanced by counsel here and

the facts of this specific case, we hold that attorneys’ fees under the WPCL

were properly awarded, even though they caused the total amount

recovered by Appellee to exceed the limit set forth in Rule 1311.1.

       Order affirmed.




____________________________________________


11
  Practically speaking, if Rule 1311.1 did limit attorneys’ fees for plaintiffs
under the WPCL, it would seriously hinder a plaintiff who has exceeded the
$25,000 cap — like Appellee here — from engaging in post-trial and
appellate litigation. Legal expenses, which presumably would have to be
borne by prevailing plaintiffs if the cap is reached, would once again provide
unfair leverage to employers and deter employees from litigating post-trial
motions and appeals. Such a result would undermine the purposes of both
Rule 1311.1 and the WPCL.



                                          - 16 -
J-S96013-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/2017




                          - 17 -